PER CURIAM:
The Board on Professional Responsibility (“Board”) recommends that respondent, Curtis L. Solomon, be suspended from the practice of law in the District of Columbia for 120 days as a result of his stipulated failure to respond to repeated inquiries from Bar Counsel and the Board regarding two ethical complaints.1 By failing to respond to those inquiries and comply with the Board’s orders to respond, respondent violated Rules 8.1(b) and 8.4(d) of the Rules of Professional Conduct and D.C. Bar R. XI, § 2(b)(3). The Board further recommends that reinstatement be conditioned on respondent’s full compliance with Bar Counsel’s requests for information and a demonstration of his fitness to practice law.
Bar Counsel has informed the court that he takes no exception to the Board’s report and recommendation, and respondent has not filed any exceptions. Thus, we give heightened deference to the Board’s recommendation. See D.C. Bar R. XI, § 9(g)(2); In re Delaney, 697 A.2d 1212, 1214 (D.C.1997).
This court will accept the Board’s findings as long as they are supported by substantial evidence in the record. D.C. Bar R. XI, § 9(g)(1). Moreover, we will impose the sanction recommended by the Board “unless to do so would foster a tendency toward inconsistent dispositions for comparable conduct or would otherwise be unwarranted.” Id. We find substantial support in the record for the Board’s findings, and accordingly, we accept them. Likewise, we adopt the sanction recommended by the Board, as it is not inconsistent with discipline imposed in similar cases. See, e.g., In re Cater, 887 A.2d 1 (D.C.2005); In re Beller, 841 A.2d 768 (D.C.2004); In re Mattingly, 790 A.2d 579 (D.C.2002). Accordingly, it is
ORDERED that Curtis L. Solomon is suspended from the practice of law in the District of Columbia for a period of 120 days to begin immediately upon the termination of respondent’s existing 1991 suspension. Further, reinstatement is hereby conditioned on respondent’s full compliance with Bar Counsel’s outstanding requests for information and proof of his fitness to practice law.

So ordered.


. Respondent has already been suspended for nearly sixteen years, see In re Solomon, 599 A.2d 799 (D.C.1991), and appears to have no intention of complying with the reimbursement conditions imposed by this court.